Citation Nr: 0126247	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to assignment of an increased rating for the 
veteran's service-connected degenerative arthritis of the 
right ankle with limitation of motion, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1992 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Fort Harrison, Montana, Medical and Regional Office Center 
(M&ROC) of the Department of Veterans Affairs (VA) which 
denied assignment of a disability rating in excess of 10 
percent for the right ankle disability at issue.  

The case was previously before the Board on appeal, but was 
remanded in July 2000 for further development.  

In an August 2001 rating decision, the M&ROC granted an 
increased disability rating of 20 percent for the right ankle 
effective June 30, 1998.  The veteran has continued his 
appeal.


FINDING OF FACT

The probative medical evidence of record shows that 
degenerative arthritis of the right ankle is manifested by 
pain and limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for degenerative arthritis of the right 
ankle with limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5010-5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes a recent VA examination, private 
examination reports, and numerous private and VA treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased disability rating.  The 
discussions in the rating decision, statement of the case 
supplemental statement of the case, and other correspondence 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Criteria, Factual Background, & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative arthritis of 
the right ankle with limitation of motion warrants a higher 
disability rating.  

Disability evaluations are determined by the application of 
the VA Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected right ankle disability has 
been rated by the M&ROC under the provisions of Diagnostic 
Codes 5010 and 5271  Under these codes, arthritis due to 
trauma and substantiated by x-ray is rated as degenerative 
arthritis under Code 5003, as degenerative arthritis.  Code 
5003 further instructs that disability ratings for 
degenerative arthritis are to be based on the extent of the 
limitation of motion of the affected joint.

Limitation of motion of the ankle is rated under Code 5271.  
A 10 percent rating is assigned for moderate limitation of 
motion, and a 20 percent rating is warranted where the 
limitation of motion is marked.  The highest available 
disability rating under limitation of motion of the ankle is 
20 percent.  A higher rating is possible for an ankylosed 
ankle under Code 5270, but no ankylosis is present here, and 
application of that rating code is not appropriate.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  



Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  

Because the veteran has been assigned the maximum schedular 
disability rating for limitation of motion of his ankle, an 
increased rating would be available only on an extraschedular 
basis.  Where there is "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" an extraschedular rating 
may be assigned.  38 C.F.R. § 3.321(b)(1).  The M&ROC found 
that there was no evidence of interference with normal 
employment or painful motion, and hence assignment of an 
extraschedular increase was not warranted.

VA treatment records from February 1998 show a "surprisingly 
good range of motion."  Dorsiflexion was to 10 degrees and 
plantar flexion was 20 degrees.  The veteran reported many 
fractures of the ankle in the past.  There was slight 
tenderness and popping over the tibialis anterior tendon.  X-
rays showed displacement of an old fracture of the fibula 
with some incongruity of the lateral joint.  A more recent 
fracture was also seen.  The veteran was walking without any 
problem, and was given clearance to return to work.

In July 1998, a worker's compensation examination was given.  
Multiple ankle fractures were reported in the past, and the 
veteran complained that he had some difficulties moving 
clockwise around a track, and a decreased range of motion.  
He re-injured his ankle on New Years Eve 1997, and complained 
of ongoing residual pain since, as well as further loss of 
motion and pain on use.  

On examination, the veteran walked normally without a limp.  
Some tenderness was observed in the anterior talofibular 
ligament.  Range of motion was measured as 0 degrees of 
dorsiflexion, 45 degrees of plantar flexion, 10 degrees of 
inversion, and 5 degrees of eversion.  X-rays showed the 
fracture line was clearly visible, and the lateral aspect of 
the tibial talar joint space was decreased.  
Possible partial non-union was diagnosed.  Post-traumatic 
arthritis was also diagnosed, and was attributed to an 
earlier injury given the stage of development.  The doctor 
placed no additional restrictions on the veteran, and felt he 
could return to work as a home health care worker.

A VA examination was performed in September 1998.  A history 
of repeated ankle fractures was given.  The doctor reported 
dorsiflexion of the ankle to 10 degrees, plantar flexion to 
40 degrees, eversion to 5 degrees, and inversion to 10 
degrees.  Right ankle problems were diagnosed.

Following the remand by the Board, the veteran was scheduled 
for an orthopedic examination in December 2000.  Dorsiflexion 
was 0 degrees and plantar flexion was 60 degrees, both 
bilaterally.  Some tenderness was present over the 
anterolateral tibio-talar joint.  X-rays showed a definite 
narrowing of the lateral tibial-talar joint and a healed 
displacement of the distal fibula.  The doctor noted that the 
limited dorsiflexion was normal for the individual, as it was 
the same for the left and right ankles.  

The examiner found no evidence of weakened movement, excess 
fatigability, or incoordination.  No pain was visibly 
manifested upon movement of the ankle.  The doctor opined 
that the veteran could perform average civilian employment, 
unless the job involved extensive walking on rough ground.  
Although most of the veteran's condition was attributed to a 
pre-service injury, the doctor also found that the in-service 
injury had aggravated the condition.

The Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He can walk normally, without a limp or 
apparent pain, and two doctors found him capable of working 
normally.  Under these circumstances, the Board finds that 
the veteran has not demonstrated an exceptional or unusual 
disability picture which would render impractical the 
application of the regular rating schedule standards.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Because the veteran has been evaluated at the maximum 
percentage under the appropriate Diagnostic Code, and because 
an extraschedular increase is not warranted, the Board 
concludes that an increased disability rating is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the right ankle with limitation of 
motion is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals
 


